DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 13 calls for the “first gear” connected to the motor at an output end of the motor and meshing with the swinging teeth.  The only gear that meshes with the swing teeth 23 is the gear 22. However, gear 22 is not at the output end of the motor.

Claim 15 call for the “bevel gear 24” connected to the same output end of the motor as the first gear.  However, it appears that the output end of the motor is connected to the sun gear system 36 but not the bevel gear.  And the first gear 22 and the bevel gear 24 are not connected to the output end of the motor as claimed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 7, 8, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang (2012/0198705).
Regarding claim 1, Huang teaches a blade mechanism, wherein the blade mechanism comprises: a setting blade 12, a moving blade 11, and a rotating shaft assembly 20; wherein the rotating shaft assembly respectively passes through the setting blade and the moving blade to allow the setting blade and the moving blade being rotatably connected; the rotating shaft assembly further comprises an oil storage piece (recess 112 on the upper blade and lower blade) and a blade shaft 21, wherein the oil storage piece is arranged between the setting blade and the moving blade; the blade shaft sequentially passes through the setting blade, the oil storage piece, and the moving blade; the blade shaft is provided with an oil passage for allowing lubricating oil to flow from an end of the blade shaft to the oil storage piece.
See Figs. 2 and 4.
Regarding claim 7, Huang teaches an electric scissors, comprising a blade mechanism, 
wherein the blade mechanism comprises: a setting blade 12, a moving blade 11, and a rotating shaft assembly 20; 
wherein the rotating shaft assembly respectively passes through the setting blade and the moving blade to allow the setting blade and the moving blade being rotatably connected; the rotating shaft assembly further comprises an oil storage piece (recess 112 on the upper blade and lower blade) and a blade shaft 21, wherein the oil storage piece is arranged between the setting blade and the moving blade; the blade shaft sequentially passes through the setting blade, the oil storage piece, and the moving blade; the blade shaft is provided with an oil passage for allowing lubricating oil to flow from an end of the blade shaft to the oil storage piece.
See Figs. 2 and 4.
Regarding claims 2 and 8, a thread structure 23 facing the moving blade 11 is best seen in Fig. 2.
Regarding claims 4 and 10, since the blade 11 can be set stationary and the blade 12 can be moved, the blade 12 is interpreted as the moving blade.  With this interpretation, a nut 23 abutting the moving blade 12 is best seen in Fig. 2 in Huang. 
Regarding claims 5 and 11, a locking disc 24 and a first screw are best seen in Fig. 2 in Huang.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (2012/0198705) in view of Wiss (3,672,053).
Huang teaches the invention substantially as claimed except for the rotating shaft having a second screw connected to one end of the rotating shaft away from the oil passage and against the nut.
Wiss teaches a blade mechanism having a rotating shaft 24 and a second screw 23 positioned at a small end of the rotating shaft for pivotally connecting two cutting blades (28, 31) together. An enlarged end 22 of the second screw 23 presses against a washer 37. See Figs. 3, 6, and 8.
The nut 23 in Huang is a washer nut. 
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide a second screw as taught by Wiss to the washer nut end of the rotating shaft in Huang opposite to the oil passage for providing additional securing on the washer nut on the rotating shaft to prevent the washer nut getting lost.
Claims 7, 8, 10, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (2011/0061242), hereinafter Chen, in view of Huang (2012/0198705).
Regarding claim 7, Chen teaches an electric scissors substantially as claimed except for limitations in bolded texts, comprising a blade mechanism, 
wherein the blade mechanism comprises: a setting blade 21, a moving blade 22, and a rotating shaft assembly 51; 
wherein the rotating shaft assembly respectively passes through the setting blade and the moving blade to allow the setting blade and the moving blade being rotatablely connected; the rotating shaft assembly further comprises an oil storage piece and a blade shaft, wherein the oil storage piece is arranged between the setting blade and the moving blade; the blade shaft sequentially passes through the setting blade, the oil storage piece, and the moving blade; the blade shaft is provided with an oil passage for allowing lubricating oil to flow from an end of the blade shaft to the oil storage piece.
See Fig. 2.
Chen does not teach an oil storage piece positioned between the setting blade and the moving blade.
Huang teaches a blade mechanism having “the rotating shaft assembly further comprises an oil storage piece (recess 112 on the upper blade and lower blade) and a blade shaft 21, wherein the oil storage piece is arranged between the setting blade and the moving blade; the blade shaft sequentially passes through the setting blade, the oil storage piece, and the moving blade; the blade shaft is provided with an oil passage for allowing lubricating oil to flow from an end of the blade shaft to the oil storage piece.”  See Fig. 4.  The oil storage piece lubricates a contact surface between the setting blade and the moving blade for smooth movement of the blades.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide the blade mechanism in Chen an oil storage piece as taught by Huang for lubricating a contact surface between the setting blade and the moving blade for smooth movement of the blades.
Regarding claims 8, and 10 a threaded structure 52 is best seen in Fig. 2 in Chen.
Regarding claim 13, a motor 12 with a first gear 16 and a swing teeth 17 connected to the moving blade 22 are best seen in Fig. 2 in Chen.
Regarding claim 14, Chen teaches a battery housing for receiving a battery 13.  The battery 13 is known in the art to be replaceable. Therefore, the battery housing is considered a socket for detachably and electrically connected to the battery 13.
Allowable Subject Matter
Claim 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Applicant is suggested to review the orientation of the motor, the first gear 22, the swing teeth 23, the bevel gear 24, the gear plate 25, and the sun gear 26 to amend claims 1 by including claims 13 and 15 to overcome 35 USC 112 rejection.
Response to Arguments
Applicant's arguments filed 04/22/2022 have been fully considered but they are not persuasive. 
Regarding Applicant’s argument with respect to Huang, the lubricant gap 112 formed by recesses on the blades defines the oil storage piece.  As seen in Fig. 4, the shaft 21 goes through the oil storage piece and the blades.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  The amended claims 1 and 7 overcome Levine and Chen that require new rejections in claims 1 and 7.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)272-4510. The examiner can normally be reached M-F: 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG H NGUYEN/Examiner, Art Unit 3724